Citation Nr: 0919056	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus, type II.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from February 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2004 and February 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

Procedural history

The Veteran's claim of entitlement to service connection for 
diabetes mellitus, type II with erectile dysfunction was 
granted in December 2004 RO rating decision; 
a 20 percent disability rating was assigned.  In February 
2005, the RO granted the Veteran's claim of service 
connection for bilateral hearing loss, evaluated 
noncompensably (zero percent) disabling.  In June 2005, the 
Veteran filed a timely notice of disagreement (NOD) 
concerning the assigned disability ratings.  
The RO  provided the Veteran with a statement of the case 
(SOC) in January 2006.  The Veteran perfected his appeal 
concerning the disability ratings assigned for his diabetes 
mellitus, type II and bilateral hearing loss in March 2006 
with the timely submission of a VA form 9.  

After the Veteran submitted additional evidence in support of 
his claims, the RO provided the Veteran with supplemental 
statements of the case (SSOC's) in May 2007 and October 2008 
which continued the 20 percent and noncompensable disability 
ratings assigned for the Veteran's service-connected diabetes 
mellitus, type II and bilateral hearing loss, respectively.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Oakland 
RO in March 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder. 

Issues not on appeal

The aforementioned December 2004 RO rating decision granted 
the Veteran's claims of service connection for hypertension, 
evaluated as 10 percent disabling effective March 10, 2004; 
and special monthly compensation based on loss of a creative 
organ under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a).    

In the December 2004 RO rating decision, an effective date of 
March 10, 2004
Was assigned for service connection for the Veteran's 
diabetes mellitus.  In June 2005, the Veteran filed a timely 
NOD concerning the effective date assigned for diabetes 
mellitus.   In a December 2005 rating decision, the RO 
granted an earlier effective date of March 10, 2003 for the 
Veteran's diabetes mellitus.  he Veteran has not further 
pursued an appeal as to that issue.   

The aforementioned February 2005 RO decision granted service 
connection for tinnitus, evaluated 10 percent disabling 
effective March 10, 2004.  In a May 2007 rating decision, the 
RO granted the Veteran's claim for coronary artery disease, 
evaluated 10 percent disabling effective March 1, 2007.  In 
April 2008, the RO denied the Veteran's claims of carpal 
tunnel syndrome of the right and left hands.  In an October 
2008 rating decision, the RO denied the Veteran's claim for 
posttraumatic stress disorder.  To the Board's knowledge, the 
Veteran has not expressed dissatisfaction with any of those 
decisions.  Those issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].



FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's diabetes mellitus is manifested by diet 
restriction and use of oral anti-diabetic medication; 
regulation of activities and use of insulin is not currently 
shown.  

2.  A December 2006 VA audiological examination indicated 
that the Veteran's puretone thresholds of 55 in the right ear 
and 59 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.

3.  The evidence does not show that the Veteran's service-
connected diabetes mellitus, type II or bilateral hearing 
loss is so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).

2.  The criteria for a compensable evaluation for bilateral 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008)

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial evaluation in 
excess of 20 percent for service-connected diabetes mellitus, 
type II and an initial compensable evaluation for service-
connected bilateral hearing loss.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated May 4, 2004 and September 19, 2007.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2004 and September 2007 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The May 2004 and September 2007 letters specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  
This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-mentioned September 2007 letter as well 
as letters dated March 20, 2006 and December 6, 2007, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006, September 
2007 and December 2007 letters instructed the Veteran that 
two factors were relevant in determining effective dates of 
increased rating claims:  when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The Veteran was also advised in the 
letters as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection:  "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and private medical records and has provided him with 
several VA examinations.  

As will be discussed in greater detail below, the December 
2006 VA audiological examinations addressed the effects of 
the Veteran's bilateral hearing loss on his daily life, and 
thus are adequate for rating the Veteran's disability.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007); see 
also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  Moreover, the 
Veteran's testimony at the March 2009 VA hearing included 
reference to the effects that the service-connected bilateral 
hearing loss has on his daily life.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
mentioned above, he exercised the option of a personal 
hearing and was afforded one in August 2006 concerning 
service connection for PTSD and again in February 2009 in 
conjunction with the present claim. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus, type II

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.

Diabetes mellitus requiring insulin and restricted diet, or 
use of an oral hypoglycemic agent and a restricted diet, is 
assigned a 20 percent disability rating.

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Analysis

Assignment of diagnostic code

The Veteran seeks an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus under 
Diagnostic Code 7913.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO, Diagnostic Code 7913.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated. The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2008), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a Veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).

In this case, the RO has already separately rated one 
disability which has been found to be related to the 
Veteran's service-connected diabetes mellitus.  The Veteran's 
service-connected hypertension associated with his service-
connected diabetes mellitus has been evaluated 10 percent 
disabling.  

The RO has identified diabetic retinopathy of the right eye, 
cataract of the right eye and erectile dysfunction as 
complications of diabetes, but are disabilities for which 
compensable disability ratings are not warranted.  The Board 
must thus determine whether compensable disability ratings 
can in fact be awarded for diabetic retinopathy or the right 
eye, cataract of the right eye and/or erectile dysfunction.

The medical evidence with regard to diabetic retinopathy 
includes December 2006 and December 2004 VA compensation and 
pension (C & P) examination reports which indicate that the 
Veteran has mild non-proliferative diabetic retinopathy of 
the right eye.  These reports reflect that the Veteran had 
corrected visual acuity of 20/20 for near sight and far sight 
in both eyes.  These findings do not show that corrected 
visual acuity was of such severity, pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 (2008), as to warrant a 
compensable disability rating.  

Concerning the Veteran's cataract of the right eye, the 
Veteran's service-connected right eye cataract associated 
with service-connected diabetes mellitus is currently 
evaluated noncompensably under 38 C.F.R. § 4.84a, Diagnostic 
Code 6028 (2008).  Under that code, if preoperative, 
cataracts are rated based on impairment of vision.
The record reflects that the Veteran has not undergone 
operative procedures on his service-connected cataract of the 
right eye.  Accordingly, rating the cataract of the right eye 
is rated based on impairment of vision.  As noted above, the 
December 2006 and December 2004 VA C & P examiner determined 
that the Veteran's corrected visual acuity in his right eye 
was 20/20 for near sight and 20/20 for far sight.  Because 
the medical evidence of record indicates 20/20 corrected 
visual acuity in the Veteran's right eye, a compensable 
evaluation is not warranted.  

The RO has identified erectile dysfunction as a complications 
of diabetes, but for which a compensable disability rating is 
not warranted.   See 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2008).  

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522.  See 38 C.F.R. § 4.20 (2008).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned]. 
 In this case, the medical evidence does not indicate that 
the Veteran has a penile deformity, and he does not contend 
otherwise. Where the criteria for a compensable rating under 
a diagnostic code are not met, as here, a noncompensable 
rating is awarded.  See 38 C.F.R. § 3.31 (2008).

Consequently, there is no basis for payment of compensation 
for erectile dysfunction under the rating schedule.  The 
board hastens to point out, however, that special monthly 
compensation based on loss of use of a creative organ under 
38 U.S.C.A. § 1114(k) has in fact been awarded.

The Veteran has identified no specific evidence which would 
suggest that diabetic retinopathy of the right eye, cataract 
of the right eye and/or erectile dysfunction associated with 
diabetes mellitus warrant the assignment of a compensable 
disability rating.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

In short, the medical evidence of record indicates that 
diabetic retinopathy of the right eye, cataract of the right 
eye and erectile dysfunction, although present as 
complications of the Veteran's diabetes mellitus, are not of 
such severity as to warrant the assignment of a compensable 
rating.  Separate disability ratings therefore may not be 
assigned for diabetic retinopathy of the right eye, cataract 
of the right eye or erectile dysfunction under 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  

Having determined that there are no compensable complications 
of the Veteran's service-connected diabetes mellitus aside 
from the previousy separately service connected hypertension, 
the Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for diabetes mellitus 
by applying the schedular criteria found in Diagnostic Code 
7913. 

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson, supra; compare Johnson, supra.  

With respect to the restricted diet requirement, the medical 
evidence indicates that the Veteran has been placed on a 
restricted diet.  See a January 2008 VA C & P examination 
report and the March 2009 VA hearing transcript at page 9.  

With respect to the use of insulin, the medical evidence 
indicates that the Veteran currently does not require the use 
of insulin to treat his diabetes.  See the March 2009 VA 
hearing transcript, at pages 3 through 5.  Instead, he has 
been prescribed the anti-diabetic drugs, Metformin, Glipizide 
and Actos.  See a July 2008 VA treatment record.  The 
evidence does not show, and the Veteran does not contend, 
that he currently requires the use of insulin to treat his 
diabetes.  [Diabetes mellitus requiring use of an oral 
hypoglycemic agent and a restricted diet calls for the 
assignment of a 20 percent rating, which is the currently 
assigned rating.]  

However, the Board notes that the Veteran previously used 
insulin to control his diabetes.  The competent medical and 
other evidence of record reflects that the Veteran was 
prescribed and used insulin from approximately December 2006 
to June 2008.  See the VA hearing transcript at page 4, 
December 2006 and January 2008 VA C & P examination reports.  
To that extent, the Board notes that the Veteran has used 
insulin to control his diabetes during the appellate process.  

With respect to regulation of activity (defined in the 
schedular criteria as avoidance of strenuous occupational and 
recreational activities), no health care provider has 
suggested that any of the Veteran' activities be limited.  
Indeed, the opposite is true.  Several VA treatment reports 
as well as the August 2004, December 2006 and January 2008 VA 
C & P examinations indicate that the Veteran has been advised 
to become more active.  The Veteran himself has testified 
that he exercises daily to control his diabetes.  See the 
March 2009 VA hearing transcript at page 3.  

The medical records are thus absent regulation of activity 
due to service-connected diabetes mellitus.  Since one of the 
three criteria for the assignment of a 40 percent disability 
rating is not met, the higher rating therefore may not be 
awarded.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e., 60 percent and 100 percent), and the Veteran 
does not appear to so contend.  

The Board therefore finds that no basis exists for the 
assignment of an initial rating in excess of 20 percent for 
diabetes mellitus under Diagnostic Code 7913.

Fenderson and extraschedular considerations

In the interest of economy, the Board will address the 
matters of staged ratings and referral of the Veteran's 
service-connected disabilities for consideration of 
extraschedular ratings in a common discussion below.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating for the Veteran's 
service-connected diabetes mellitus is not warranted.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

Relevant law and regulations

The law regarding increased ratings in general has been set 
out above and will not be repeated.  

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness. VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.  

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2008).  

Effective as of June 10, 1999, regulatory changes were made 
to the schedule for rating disabilities pertaining to 
diseases of the ear, including the criteria for evaluating 
hearing loss.  The Board notes that the Veteran's claim was 
received in March 2004, after the amended regulations became 
effective.  Thus, the Veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.  

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

In December 2006, the Veteran underwent a VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
35
50
60
75
55
LEFT
30
35
45
65
90
59

Speech discrimination scores at that time of the examination 
were 96 percent in both ears.

Applying the schedular criteria, the December 2006 
examination report yielded a numerical designation of I in 
the right ear (50 to 57 average puretone decibel hearing 
loss, with between 92 and 100 percent speech discrimination) 
and a numerical designation of II for the left ear (58 to 65 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  

Entering the category designations from the December 2006 
examination into Table VII results in a noncompensable 
disability rating under Diagnostic Code 6100.  

In January 2005, the Veteran underwent a VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
30
40
60
70
50
LEFT
25
30
45
65
80
55

Speech discrimination scores at that time of the examination 
were 96 percent in both ears.

Application of the rating criteria to the results of this 
examination, which showed slightly better hearing (I in both 
ears) than the December 2006 examination, also shows a 
noncompensable level of disability.   

The Board also has considered the application of exceptional 
patterns of hearing impairment in the Veteran's case.  See 38 
C.F.R. § 4.86 (2008).  However, the Board need not consider 
the application of table VIa since exceptional patterns of 
hearing impairment have not been demonstrated for either of 
the Veteran's ears.
That is, puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is not 
55 decibels or more; and puretone threshold is not 
30 dB or less at 1,000 hertz and 70 dB or more at 2,000 
hertz.

The Veteran and his wife testified concerning the day-to-day 
problems caused by his service-connected bilateral hearing 
loss.  The Board has no reason to doubt their testimony.  
Indeed, service connection is assigned only where hearing 
loss exists.  See 38 C.F.R. § 3.385 (2008).  Moreover, the 
January 2005 and December 2006 VA audiology examinations 
document that the Veteran has diminished hearing.  However, 
the existence of hearing loss is not at issue; rather, it is 
the level of hearing loss.  As the Court observed in the 
Lendenmann case, "disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann, 3 
Vet. App. at 349.  Here, the application of the schedule 
establishes a noncompensable disability rating under 
Diagnostic Code 6100.

The Board notes that the December 2006 VA examiner reported 
that the Veteran's bilateral hearing loss has no effect of 
the Veteran's daily life.  See the December 2006 VA 
audiological examination report.  Because the examiner 
elicited information from the Veteran concerning the 
functional effects of his disability, compliance with all 
applicable regulatory provisions was accomplished.  
See Martinak, supra.

With respect to the audiometric test results from Kaiser 
Permanente which were submitted by the Veteran, the Board 
notes that this report is not in an appropriate format.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [the Board may 
not interpret graphical representations of audiometric data].  
The Board observes in passing, however, that a 1991 examining 
audiologist did clearly report that the Veteran had speech 
recognition scores of 96 percent in his right ear and 92 
percent in his left ear and a June 2002 audiologist reported 
speech recognition scores of 84 percent in the Veteran's left 
ear and 88 percent in his right ear.  This is not suggestive 
of significant hearing loss, nor does it call into question 
the January 2005 or December 2006 VA examination results.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss.  
The benefits sought on appeal are therefore denied.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Concerning the Veteran's service-connected diabetes mellitus, 
as detailed in the Introduction, the December 2004 RO rating 
decision granted service-connection for diabetes mellitus 
with erectile dysfunction and assigned a 20 percent 
disability rating effective, March 10, 2004.  Subsequently, 
the December 2005 RO rating decision granted an earlier 
effective date of for the Veteran's service-connected 
diabetes mellitus with erectile dysfunction.  

After reviewing the medical evidence the Board has concluded 
that the Veteran's service-connected diabetes mellitus has 
been appropriately rated since the date of service 
connection, March 10, 2003.  Throughout the appeal period, 
the Veteran's activity has never been restricted; as noted 
this is a requirement for a 40 percent disability rating.  

With respect to the Veteran's service-connected bilateral 
hearing loss, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
hearing loss has not changed appreciably since the date of 
service connection, March 10, 2004.  There appear to have 
been no medical findings and no other evidence which would 
allow for the assignment of a compensable disability rating 
at any time during the period of time here under 
consideration.  Based on the record, the Board finds that a 
noncompensable disability rating was properly assigned for 
the entire period from the date of service connection, March 
10. 2004.  

Accordingly, staged ratings are not appropriate.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, in the January 2006 SOC the RO determined that 
an extraschedular rating was not warranted as to the 
Veteran's service-connected diabetes mellitus or bilateral 
hearing loss.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's service-connected diabetes mellitus or 
bilateral hearing loss such as to render the Veteran's 
disability exceptional or unusual.  
It appears that the Veteran has not been hospitalized for his 
service-connected diabetes mellitus or bilateral hearing 
loss.  

Concerning the December 2006 VA audiological examination, the 
Court in Martinak held that a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in the final report of the examination to 
facilitate determinations regarding extraschedular 
consideration.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  See Martinak, 21 Vet. 
App. at 455. 

The Board again notes that the December 2006 VA examiner did 
specifically address the functional effects caused by the 
Veteran's bilateral hearing loss, finding that none existed.  
See the December 2006 VA audiological examination report.  
Other evidence of record, specifically the March 2009 VA 
hearing transcript adequately addresses this matter.  See the 
March 2009 VA hearing transcript at pages 12 and 14.  The 
Board finds that the evidence of record is sufficient for the 
Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).  

With respect to marked interference with employment, there is 
no specific evidence in the record that the Veteran's 
diabetes mellitus and bilateral hearing loss have caused a 
marked interference with employment, over and above that 
which is contemplated in the disability ratings now assigned.  
See Thun v. Peake, 21 Vet. App. 111 (2008).  

The Veteran has asserted that he can no longer work making 
concrete products because he could not secure a class two (or 
class "B") driver's license while he was on insulin for his 
service-connected diabetes mellitus.  See the Veteran's March 
2006 NOD and March 2009 VA hearing transcript, at pages 7-9.  
It appears that the Veteran was not unable to secure a class 
two driver's license, but rather he chose not to go through 
the application process of filing for his class two driver's 
license because " . . . it's too much of a hassle."  
See the VA hearing transcript at page 9.  

There is of record no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would call for 
extraschedular consideration.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected diabetes mellitus or bilateral 
hearing loss presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  Therefore, referral of this case to 
appropriate VA officials for consideration of the assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.  




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus, type II is denied.

Entitlement to a compensable initial evaluation for service-
connected bilateral hearing loss denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


